MEMORANDUM **
Linda L. Fogh appeals pro se the district court’s judgment affirming the bankruptcy court’s award of attorneys fees and costs to the defendant. We have jurisdiction pursuant to 28 U.S.C. § 158(d) and 28 U.S.C. § 1291. We review de novo, In re Saxman, 325 F.3d 1168, 1172 (9th Cir. 2003), and must uphold the bankruptcy court’s award of attorneys fees and costs unless the court abused its discretion or erroneously applied the law, In re Smith, 317 F.3d 918, 923 (9th Cir.2002). We affirm.
Insofar as Fogh’s contentions are decipherable, she argues attorneys fees are not appropriate because the underlying judgments are void. We have considered and rejected these contentions. See Fogh v. MacLean, No. 01-35256, (9th Cir.2002).
The bankruptcy court did not abuse its discretion in awarding fees and costs to defendant, as the court properly considered all the relevant factors, and found the award to be reasonable and necessary. See 11 U.S.C. § 330(a)(3)(A-E).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.